Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant has integrated previously allowed subject matter into the independent claim to now read as “A magic cube timing device based on Bluetooth communication, comprising a timer main body and a non-slip mat, wherein the timer main body is fastened to the non-slip mat, the timer main body comprises a main body housing, a main control PCB board, a display apparatus, and two magnetic surface stickers, both the display apparatus and the magnetic surface sticker are mounted on an outer surface of the main body housing, the magnetic surface stickers are located on two sides of the display apparatus, the main control PCB board is mounted inside the main body housing, two through holes are disposed in the main body housing, one end of the magnetic surface sticker penetrates through the through hole to connect to the main control PCB board, a Bluetooth module is disposed on the main control PCB board, the Bluetooth module is connected to an external terminal, two battery apparatuses are disposed inside the main body housing, the battery apparatuses are connected to the main control PCB board, and the two battery apparatuses are center-symmetric with the center point of the main body housing as the center of symmetry, wherein the main body housing comprises a main body surface housing and a main body bottom housing, the main body bottom housing is fastened to the non-slip mat, the main body bottom housing is snapped to the main body surface housing, and both the display apparatus and the magnetic surface sticker are mounted on the main body surface housing, wherein the main body surface housing is an open surface housing, a conductive optical fiber is fixedly mounted at an opening of the main body surface housing, a light guide PCB board is disposed inside the main body surface housing, and the light guide PCB board is connected to both the battery apparatus and the conductive optical fiber.”
As a result of this amendment, due there being no prior art that teaches the scope this invention in its entirety during its filing date, the examiner acknowledges the invention as novel/patentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                            

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685